DETAILED ACTION
	Receipt is acknowledged of Applicant’s RCE, filed on 27 July 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  * 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
*  *  *  *  *
Information Disclosure Statement
Regarding the reference filed with the last response, 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the reference has been cited by the examiner on form PTO-892, it has not been considered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shreeram IN3800MU2013 published 08/07/2015 (hereinafter Shreeram) in view of Liu et al., Terpene microemulsions for transdermal curcumin delivery: Effects of terpenes and cosurfactants, Colloids and Surfaces B: Biointerfaces 82 (2011) 63-70 (hereinafter Liu), further in view of US 20160354390 (“Okumu”) (see PTO-892).
Shreeram teaches oil in water microemulsion of curcumin prepared as topical formulation which is in the nature of transparent or translucent gels collectively herein Microemulgel. The curcumin is entrapped within the microemulsion (page 11). Since curcumin does not dissolve in water, the disclosure implicitly means that the curcumin is entrapped into the oil core. The microemulsion comprises a thickener, emulsifier and stabilizer (page 7). The emulsion is oil in water (page 7) and thus dispersing aqueous solvent recited in the claim is met. A medium chain triglycerides is used as oily vehicle for forming fine dispersion such as microemulsion or self-emulsifying drug delivery systems or it can also be ethyl oleate (page 7). The reference also teaches lecithin (page 8) as an emulsifier in the microemulsion; the compound should accrue its stabilizing properties because a compound and its properties are not separable. As per the particle size, the reference teaches that the average particle size is 222 nm. 
Although the reference does not explicitly teach the claimed zeta potential range, adjusting the zeta potential would have been within the skills of a person having ordinary skill in the art since it is clearly a result of effective parameters that a person of ordinary skill in the art would routinely optimize especially that the reference states that the electric potential at the boundary of the double layer is known as the zeta potential of the particles and has values that typically range from +100mvV to -l00 mV. 
For example, Okumu teaches that zeta potential is a key factor in emulsion stability (see [0146]).  According to Okumu, “zeta potential is a measure of the electrical charge stabilization of an emulsion system and will depend on the composition of the dispersion medium.  Zeta potential is an important tool for understanding and predicting the long term stability of the emulsion.  The zeta potential is a measure of the magnitude of the repulsion or attraction between particles. Zeta potential analysis is a technique for determining the surface charge of nanoparticles in solution. Nanoparticles have a surface charge that attracts a thin layer of ions of opposite charge to the nanoparticle surface. This double layer of ions travels with the nanoparticle as it diffuses throughout the solution. The electric potential at the boundary of the double layer is known as the Zeta potential of the particles and has values that typically range from +100 mV to -100 mV. The magnitude of the zeta potential is predictive of the colloidal stability. Nanoemulsions or nanoparticles with zeta potential in a range of -50 mV to +50 mV such as -10 mV, -20 mV, -30 mV, 0 mV, +10 mV, +20 mV, +30 mV and the like typically have high degrees of stability.”  See [0146].  Thus, a person of ordinary skill in the art would be motivated to achieve the instantly claimed zeta potential because it would result in a stable nanoemulsion.
Regarding instant claim 6 and 7, Shreeram teaches that the microemulsions typically contain from around 2 % to 30 % and preferably from 4 % to 20 % and most preferably from 5 % to15 % of oil (page 7). Regarding instant claim 22, the reference teaches a daily dose to the skin to a person in need thereof (page 7).
Regarding the process limitations newly added to claim 1, these are not essential to a determination of patentability of the composition recited in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Although the recitation of the intended use in claim 1 and claims 23-26 would not have a patentable weight since the Shreeram reference would have been capable of performing the same use, the Office Action relies upon Liu to further reject the claims.
Liu teaches that when curcumin is delivered transdermally and that curcumin exhibit multiple biological activities including anti-inflammatory, anticancer, antioxidant, wound healing, and antimicrobial effects (page 63, left column). Thus, the Liu reference teaches a transdermal administration of curcumin. Regarding claim 23, the reference teaches administering the curcumin microemulsion transdermally through the stratum corneum which is the top layer of the skin (page 63, right column). Further, the reference teaches that the curcumin has wound healing, antimicrobial and anticancer properties which would motivate a person having ordinary skill in the art to use the microemulsion over areas where a patient has a surgery to enhance both the anticancer and healing effects. Regarding new claim 24 and 25, the reference teaches that full- thickness skin from the porcine ear is generally accepted model of permeation for human dermatological research and that researchers use pig ear skin for in vitro transdermal diffusion experiments. The reference also teaches that the transdermal delivery experiments were performed at 32° C to simulate human skin temperature (page 64, right column). Thus, the microemulsion was prepared to treat humans but experimented on porcine skin. Note that although the type of composition components used in Liu to make the microemulsion is different from the components recited in the current claims; however, the reference is relied upon to demonstrate the effect induced by curcumin on cancer and wound-healing regardless what would enhance the microemulsion to penetrate the skin.
Therefore, it would have been obvious to a person having ordinary skill in the art to use the nanoemulsion containing the curcumin as disclosed by Shreeram to treat a skin tumor in a patient who had a surgical procedure for excising the skin tumor not only for obtaining the anticancer effect of curcumin but also to obtain the advantages of being antimicrobial, wound-healing and antioxidant when applied on a skin wound because Liu states that curcumin has anticancer, antimicrobial, wound-healing, and antioxidant effects (page 63, left column).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 27 July 2022 have been fully considered but they are not persuasive.
Applicant cites the McClements reference submitted with Applicant’s response filed on 26 November 2021.  See remarks, page 2
As noted in the previous Office action and above, the McClements reference was not cited on an IDS, thus was not considered.  
Applicant makes comments with respect to zeta potential.  See remarks, page 3.
Examiner respectfully submits that Applicant’s remarks directed to zeta potential are moot in view of the new ground of rejection.
Applicant argues that administration of the claimed emulsion results in treatment of tumor reincidence and other treatments.
Examiner respectfully submits that the claims are directed to a composition, not a method of treating.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615